Citation Nr: 1819172	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar strain with degenerative disc disease.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity, sciatic. 

3.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity, sciatic.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015 and May 2017, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In an August 2017 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, sciatic, and radiculopathy of the left lower extremity, sciatic, with separate evaluations of 10 percent effective September 16, 2010, the date of the claim for an increased rating for lumbar strain with degenerative disc disease.  However, as radiculopathy is not a separate condition from lumbar strain with degenerative disc disease but rather a progression of the disease, the Board has recharacterized the claims as claims for entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity, sciatic, and evaluation in excess of 10 percent for radiculopathy of the left lower extremity, sciatic, as reflected in the title page. 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's lumbar strain with degenerative disc disease has resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of less than 120 degrees.  The disability has not been manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Ankylosis has not been diagnosed, and incapacitating episodes of intervertebral disc syndrome (IVDS) have not been shown.

2.  Prior to December 17, 2015, symptoms of right and left lower extremity radiculopathy associated with the Veteran's degenerative joint disease of the lumbar spine disability most nearly approximated mild incomplete paralysis of the sciatic nerve.

3.  Since December 17, 2015, symptoms of right and left lower extremity radiculopathy associated with the Veteran's degenerative joint disease of the lumbar spine disability most nearly approximate moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but no higher, for the orthopedic manifestations of the service-connected lumbar strain with degenerative disc disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.71a, Diagnostic Code 5237 (2017).

2.  Prior to December 17, 2015, the criteria for a rating in excess of 10 percent for right lower extremity lumbar radiculopathy were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.120, 4.124a, Diagnostic Codes 8520, 8720 (2017).

3.  Prior to December 17, 2015, the criteria for a rating in excess of 10 percent for left lower extremity lumbar radiculopathy were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.120, 4.124a, Diagnostic Codes 8520, 8720 (2017).

4.  Since December 17, 2015, the criteria for an increased rating of 20 percent, but no higher, for right lower extremity lumbar radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.120, 4.124a, Diagnostic Codes 8520, 8720 (2017).

5.  Since December 17, 2015, the criteria for an increased rating of 20 percent, but no higher, for left lower extremity lumbar radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.120, 4.124a, Diagnostic Codes 8520, 8720 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for a Lumbar Spine Disability

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a higher rating for his service-connected chronic lumbosacral strain.  Currently, he is in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbar strain with degenerative disc disease.

Pursuant to 38 C.F.R. § 4.71a, disabilities evaluated under Diagnostic Code 5237 may be rated either under the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, there is unfavorable ankylosis of the entire cervical spine; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Comparatively, under the formula for rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

After careful review of the record, the Board finds that an increased rating of 20 percent, but no higher, for the Veteran's lumbar strain with degenerative disc disease is warranted throughout the pendency of the appeal.  

Turning to the relevant evidence of record, at an October 2010 VA examination, the Veteran reported worsening back pain since the April 2008 VA examination and daily back pain aggravated with sitting, standing, bending, and lifting.  During the physical examination, the examiner noted that Veteran had hypoactive (+1) deep tendon reflexes, negative straight leg raising, normal motor strength, intact sensation, no muscle atrophy, no scoliosis or deformities, and no muscle spasms.  The examiner determined the Veteran had forward flexion limited to 80 degrees, extension limited to 20 degrees, right lateral flexion limited to 20 degrees, left lateral flexion limited to 25 degrees, right lateral rotation limited to 20 degrees, and left lateral rotation limited to 15 degrees.  Although the Veteran complained of pain with flexion and extension, the examiner determined there were no objective signs of pain.  The examiner further determined that the Veteran had no additional limitation of joint function due to pain, fatigue, or lack of endurance. As the examiner did not consider the Veteran's lay complaints of pain during range of motion testing, which the Veteran is competent to testify about, the Board finds the October 2010 VA examination inadequate under 38 C.F.R. § 4.59.  

In his March 2013 substantive appeal, the Veteran reported pain with bending that resulted in bed rest.  He further reported that medication, braces, and heat creams do not effectively alleviate his pain. 

Pursuant to the May 2015 Board remand, the Veteran was afforded another VA examination in December 2015.  The Veteran reported continued daily back pain, also associated with sitting, standing, walking, and other activities.  He could not sit in certain types of chairs.  He endorsed pain radiating to the back of his thighs, with occasional tingling.  The examiner noted functional loss but determined that he was unable to perform range of motion testing as the Veteran had pain and dizziness with testing.  The examiner reported that the Veteran had localized tenderness and guarding that did not result in abnormal gait or abnormal spine contour.  The Veteran had decreased strength (active movement against some resistance) with left hip flexion.  He had normal deep tendon reflexes and sensation to light touch.  The examiner determined the Veteran had signs and symptoms due to radiculopathy, including mild paresthesias of the bilateral lower extremities, but did not indicate the nerve root involved or the severity.  The examiner stated that there was no ankylosis of the spine, IVDS, or other neurologic abnormalities.  

In the May 2017 remand, the Board found that contemporaneous 2015 VA outpatient records, particularly those dated in March 2015, indicated that the Veteran denied having any dizziness on a neurological evaluation, and also denied having pain.  As such, the Board determined that the complaints of pain and dizziness were intermittent and remanded the issue for another examination.    

The Veteran was afforded another examination in July 2017.  The Veteran endorsed worsening pain with an inability to lift heavy weights, bend at the waist, twist, push, or pull.  The Veteran required occasional use of a brace or cane for ambulation.  The examiner observed that the Veteran had forward flexion limited to 60 degrees, extension limited to 20 degrees, right and left lateral flexion limited to 10 degrees, and right and left lateral rotation limited to 10 degrees.  The examiner stated that pain was noted with flexion, extension, lateral flexion, and lateral rotation and that it caused functional loss.  The Veteran was able to perform repetitive use testing but pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over time and during flare-ups.  The examiner noted that the Veteran has localized tenderness, muscle spasm, and guarding that resulted in an abnormal gait or abnormal spine contour.  Although the Veteran had decreased muscle strength with bilateral hip and knee flexion and extension (active movement against some resistance), the Veteran did not have muscle atrophy.  The Veteran had hypoactive (+1) deep tendon reflexes of the bilateral knees and ankles and was unable to perform straight leg raising.  The examiner determined the Veteran had a normal sensory examination but had symptoms due to radiculopathy, including intermittent pain, paresthesias, and numbness.  The examiner diagnosed the Veteran with mild bilateral sciatic nerve radiculopathy.  The examiner reported there was no ankylosis of the spine, other neurologic abnormalities, or IVDS.  

As the Board finds the October 2010 and December 2015 VA examinations inadequate, it will proceed to use the July 2017 VA examination to adjudicate the claim in the light most favorable to the Veteran.

To the extent that the foregoing reflects active range of motion of the low back in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in nonweight-bearing conditions, the Board finds these deficiencies to be nonprejudicial.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating range of motion of the spine, testing in weight-bearing conditions refers to testing in positions other than that of recumbency, i.e., standing.  Id.  When evaluating the effect of a spinal disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of spinal pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the vertebrae is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial, and the Board will evaluate the Veteran's range of motion of the spine using the available findings related to active range of motion.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of spinal pathology, the absence of findings related to range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.

Based on review of the foregoing, the Board finds that throughout the pendency of the appeal the disability picture for the Veteran's lumbar strain with degenerative disc disease most closely approximates the criteria for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees. 

In finding that a rating higher than 20 percent is not warranted, the Board has considered the Veteran's descriptions of his back symptoms, both during medical evaluations and in correspondence he has submitted to VA.  It acknowledges that his symptoms of pain and stiffness limit his activities overall.  However, the evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.
 
The Board has also considered whether evaluating the Veteran's disability under the Formula for Rating IVDS based on Incapacitating Episodes ("IVDS Formula") would be more beneficial to him.  However, a note to the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Formula, Note 1.  The record does not indicate, nor does the Veteran assert, that he was prescribed bed rest by a physician at any point, thereby by precluding application of the IVDS Formula.

In reaching its decision, the Board has considered the Veteran's lay statements regarding the functional impact of his lumbar strain.  The Veteran is competent to report his own observations with regard to the severity of his lumbar spine disability, including reports of pain, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which documented no evidence of ankylosis or IVDS, are of greater probative weight than the Veteran's more general lay assertions.

In sum, the Board finds that a rating of 20 percent for the Veteran's chronic lumbosacral strain is warranted throughout the pendency of the appeal.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C. 
§ 5107(b).


Entitlement to Increased Ratings for Bilateral Lumbar Radiculopathy

Next, the Board considers whether higher ratings are warranted for an associated neurological disorder.  Note 1 to the General Rating Formula provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Here, the Board finds that the 10 percent ratings for lower right and left extremity lumbar radiculopathy prior to December 17, 2015 and 20 percent thereafter are warranted. 

Although the Veteran did not complain of low back pain that radiated down his legs at the October 2010 VA examination, he did report radiating pain and numbness at the December 2015 VA examination.  As radiculopathy is a progression of lumbar strain with degenerative disc disease, the RO assigned separate 10 percent ratings for mild incomplete paralysis of the bilateral legs, effective September 16, 2010, the date of the increased rating claim.  At the July 2015 VA examination, the Veteran endorsed pain radiating to the back of his thighs, with occasional tingling.  Although the examiner determined the Veteran had signs and symptoms due to radiculopathy, including mild paresthesias of the bilateral lower extremities, he did not indicate the nerve root involved or the severity.  At the July 2017 VA examination, the examiner determined the Veteran had a normal sensory examination but had symptoms due to radiculopathy, including intermittent pain, paresthesias, and numbness.  The examiner diagnosed the Veteran with mild bilateral sciatic nerve radiculopathy.  None of the three examiners found any muscle atrophy or decreased reflexes in either lower extremity.  

The diagnostic code most approximating the Veteran's condition is Diagnostic Code 8720 - neuralgia of the sciatic nerve.  38 C.F.R. § 4.124 states that neuralgia is to be rated on the same scale as the identifying nerve, "with a maximum equal to moderate incomplete paralysis."  The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Regarding neuralgia under Diagnostic Code 8720, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent evaluation is assigned for moderate incomplete paralysis.  See id.  

In this case, the evidence reflects that the Veteran's right and left leg symptoms best approximate worsening incomplete paralysis of the sciatic nerve, warranting 10 percent ratings prior to December 17, 2015, and 20 percent ratings thereafter under Diagnostic Code 8520.  Specifically, there were no objective manifestations of radiculopathy in either lower extremity prior to December 17, 2015.  For example, the Veteran did not display any loss of muscle strength, muscle atrophy, decreased reflexes, or decreased sensation in either leg, such that a higher rating of 20 percent would be warranted for either leg prior to December 17, 2015.  The benefit of the doubt rule is not applicable in this instance.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.   


ORDER

Throughout the pendency of the appeal, an evaluation of 20 percent, but no higher, for service-connected lumbar strain with degenerative disc disease is granted. 

Prior to December 17, 2015, an evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.  

Prior to December 17, 2015, an evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.  

An increased evaluation of 20 percent, but no higher, for right lower extremity radiculopathy is granted from December 17, 2015.

An increased evaluation of 20 percent, but no higher, for left lower extremity radiculopathy is granted from December 17, 2015.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


